Citation Nr: 1026217	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-11 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for an acquired psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), anxiety, and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which declined to reopen the 
Veteran's claim of service connection for an acquired psychiatric 
disorder.

In June 2010, the Veteran testified at a Travel Board hearing 
that was held at the Philadelphia RO.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, anxiety, and bipolar 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2005 rating decision declined the Veteran's claim 
of service connection for any acquired psychiatric disorder; 
notice of that decision was mailed to the Veteran on December 13, 
2005; and the Veteran did not subsequently perfect an appeal of 
that decision.

2.  The Veteran filed his current request to reopen his claim of 
service connection for an acquired psychiatric disorder in June 
2007.

3.  The evidence associated with the claims file since the RO's 
December 2005 rating decision, when considered with the evidence 
previously of record, bears directly and substantially upon the 
questions of whether the Veteran has a current acquired 
psychiatric disorder and whether the Veteran's current disorder 
relates to his active duty service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the 
RO's December 2005 rating decision that declined to reopen 
service connection for any acquired psychiatric disorder is new 
and material, and service connection for an acquired psychiatric 
disorder, to include PTSD, anxiety, and bipolar disorder, is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, a December 2005 rating decision declined to reopen 
the Veteran's claim of service connection for an acquired 
psychiatric disorder on the basis that the evidence available at 
that time did not show that the claimed psychiatric disorder 
began in or was aggravated by service.  Apparently in reference 
to presumptive service connection provisions under 38 C.F.R. 
§§ 3.307 and 3.309(a), the rating decision also expresses that 
the evidence did not show that any of the psychoses claimed by 
the Veteran began within one year of his discharge from service.  
The Veteran did not appeal this decision.  The Board therefore 
finds that the December 2005 rating decision is final under 
38 U.S.C.A. § 7104.

The Veteran's pending request to reopen his service connection 
claim was filed in June 2007.  Contrary to the bases for denial 
previously expressed in the December 2005 rating decision, the RO 
advised in a November 2009 notice letter that the Veteran's claim 
of service connection for an acquired psychiatric disorder was 
previously denied because the available evidence did not show a 
diagnosis of an acquired psychiatric disorder for which 
compensation is payable by law.  The Board observes, however, 
that the July 1977 rating decision, which initially denied 
service connection for a nervous condition, held that the 
evidence showed a diagnosis of immature personality with mild 
anxiety.  In March 1982, the Veteran sought to reopen his claim 
of service connection for a nervous disorder.  In rating 
decisions issued to the Veteran in August and September 1982, the 
RO declined to reopen the Veteran's claim, stating that the 
evidence available at that time did not warrant any change in its 
previous determination.

The Board finds that November 2009 notice letter to the Veteran 
correctly identifies that the basis of the RO's previous denials 
was for lack of evidence showing a compensable acquired 
psychiatric disorder.  Further, the Board observes that the 
presumptive service connection provisions under 38 C.F.R. 
§§ 3.307 and 3.309(a) are not applicable in this case, as they do 
not provide for presumptive service connection for acquired 
psychiatric disorders that are manifest within one year from a 
claimant's discharge from service.  As such, the RO's application 
of those provisions in its December 2005 rating decision is 
erroneous.

The question for the Board is now whether new and material 
evidence has been received by the RO in support of the Veteran's 
claim since the December 2005 rating decision.  In essence, the 
Board must determine whether the newly submitted evidence relates 
to an unestablished fact necessary to substantiate the claim 
(such as the diagnosis of a compensable acquired psychiatric 
disorder), and if so, whether such evidence now raises a 
reasonable possibility of substantiating the claim.

During the pendency of the Veteran's present request to reopen 
his claim of service connection for an acquired psychiatric 
disorder, VA has obtained the private records of Dr. B.H. for 
treatment from October 1967 to the present, and social security 
records which include an August 2009 psychiatric evaluation 
report by Dr. A.H.  These records were not part of the claims 
file at the time of the final December 2005 rating decision.

The treatment records from Dr. B.H. generally do not pertain to 
psychiatric treatment, discuss any psychiatric symptomatology, 
and merely provides a continued diagnosis of a personality 
disorder.  The August 2009 report from Dr. B.H., however, 
provides for the first time in the record a multi-axis diagnosis 
which includes diagnoses of bipolar disorder and PTSD in addition 
to personality disorder characteristics.  At that examination, 
the Veteran reported that his bipolar symptoms "escalated" 
during service.

At his June 2010 Travel Board hearing, the Veteran testified that 
he did not experience any psychiatric symptoms prior to his entry 
into service.  Although the Veteran admitted that he was first 
diagnosed with bipolar disorder after his discharge from service, 
he maintained that his disorder first began and worsened during 
his time in service.  He also reported an incident during service 
in which he was working below deck aboard the U.S.S. Kalamazoo, 
when other servicemen closed the hatch above him as part of a 
prank.  According to the Veteran, his psychiatric disorder 
worsened following that incident.
 
Based upon the foregoing, the Board finds that the evidence 
received since the December 2005 rating decision relates to the 
previously unestablished issues of whether the Veteran has been 
diagnosed with a compensable acquired psychiatric disorder, and, 
whether that disorder is related to the Veteran's service.  As 
these records also raise the reasonable possibility of 
substantiating the Veteran's claim, the Board finds that new and 
material evidence has been received.

Accordingly, the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, anxiety, and 
bipolar disorder, should be reopened.  This claim will next be 
addressed by the Board on a de novo basis, an action that will 
not prejudice the veteran in light of the ultimate outcome.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Insofar as the Veteran's request to reopen service connection for 
an acquired psychiatric disorder, the Board has considered 
whether VA has fulfilled its notification and assistance 
requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, 38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Given the favorable action taken with regard to 
that issue, however, no further notification or assistance in 
developing the facts pertinent to this limited matter is required 
at this time.  Indeed, any such action would result only in 
delay.
ORDER

New and material evidence has been received, and the Veteran's 
claim of service connection for an acquired psychiatric disorder 
is reopened.


REMAND

In this case, the Veteran's service treatment records document 
multiple visits for psychiatric treatment and service, and an in-
service diagnosis of personality disorder.  An undated private 
opinion provided by Dr. B.H. expresses that "it is obvious that 
major trauma, both physical and mental [sic] must have occurred 
to result in such [a] major personality change."  As discussed 
above, an August 2009 report from Dr. A.H. provides current 
diagnoses of PTSD and bipolar disorder.  The Veteran's June 2010 
hearing testimony asserts that his bipolar disorder first arose 
during his active duty service and worsened during that time.

The Board observes that July 1977, August 1982, November 1989, 
December 2005, and August 2007 rating decisions, which were all 
issued before evidence of a diagnosis of PTSD was introduced into 
the record by the August 2009 report, do not consider possible 
service connection for PTSD in addition to other acquired 
psychiatric disorders contemplated by those rating decisions.  
Moreover, the Veteran has not yet been provided notice as to the 
evidence necessary to substantiate his claim for service 
connection for PTSD specifically.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Under the circumstances, the Veteran should be provided with a 
revised notice letter which includes a discussion of the evidence 
necessary to substantiate his claim of service connection for 
PTSD, among the other acquired psychiatric disorders being 
claimed by the Veteran.

Additionally, the Veteran testified at his hearing that he 
received in-service treatment at the medical facility at NAS 
Jacksonville in Florida.  Service treatment records obtained to 
date do not contain any such treatment records.  Accordingly, 
efforts should be made to obtain such service treatment records.

The Board also notes that the Veteran has not been afforded a VA 
examination to determine the nature and etiology of his currently 
diagnosed psychiatric disorders.  Given the diagnoses expressed 
in the Dr. A.H.'s August 2009 report, the Veteran's hearing 
testimony, positive private nexus opinion provided by Dr. B.H., 
and the in-service psychiatric treatment reflected in the service 
treatment records, a VA examination in that regard is necessary.

Moreover, to the extent that the Veteran's claimed disorder may 
be characterized as a personality disorder, the Board 
acknowledges that personality disorders are considered a 
constitutional or developmental defect and are not a disease or 
injury for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  Nonetheless, the VA Office of General Counsel has 
held that service connection may be granted for a congenital 
disorder on the basis of in-service aggravation.  See VAOPGCPREC 
82- 90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
Opinion 01-85 (March 5, 1985) which in essence held that a 
disease considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service).  In that regard, the General 
Counsel held that service connection for congenital, 
developmental or familial diseases may be granted if 
manifestations of the disease during service constitute 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993).  Under the circumstances, if the Veteran is diagnosed 
with a personality disorder at his VA examination, the examiner 
should also render an opinion as to whether the Veteran's 
diagnosed personality disorder was aggravated during his active 
duty service.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of service connection 
for an acquired psychiatric disorder, to 
include PTSD, anxiety, and bipolar 
disorder.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate his 
claim, including the evidence necessary to 
establish his claim based on PTSD, and must 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran. 
 
The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a PTSD 
questionnaire and be requested to provide, 
with as much specificity as possible, 
additional information (including the date, 
location, and names of other witnesses who 
were present) that relates to the reported 
in-service incident in which the hatch 
above him was closed while he was working 
inside U.S.S. Kalamazoo, as well as such 
information that pertains to any other in-
service stressor event reported by the 
Veteran.

2.  The RO should contact JSRRC, or any 
other appropriate agency or department, and 
corroborate the Veteran's reported 
stressor(s), including the incident 
identified above.  In making its request 
the RO must provide JSRRC, or any other 
appropriate agency, with a summary of the 
Veteran's reported stressor(s), a copy of 
his DD 214, and all associated service 
documents for corroboration of the alleged 
stressor event in service.  If such efforts 
to corroborate the Veteran's reported 
stressor yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  The Veteran's service treatment records 
from NAS Jacksonville, Florida, as 
identified at his Travel Board hearing, 
should be obtained.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file.  

4.  Then, the Veteran should be afforded a 
VA psychiatric examination to determine the 
nature and etiology of the claimed acquired 
psychiatric disorder.  The Veteran's claims 
file should be made available to the 
examiner in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examining psychiatrist should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the VA examining psychiatrist 
is requested to provide a diagnosis(es) 
corresponding to the claimed psychiatric 
disorder(s).  The VA examiner should 
provide in the report the full provisions 
of the DSM-IV criteria relevant to PTSD 
and/or any other psychiatric disorder(s) 
diagnosed by the examiner.

In expressing the diagnosis(es), the 
examiner should state with specificity how 
the Veteran's current and previous 
symptomatology, as reported by the Veteran 
and noted in the evidence in the claims 
file, meets the DSM-IV criteria for the 
diagnosed psychiatric disorder.

The examiner's explanation should also take 
into account and address the symptoms, 
findings, and diagnoses expressed in the 
service treatment records, private 
treatment records of Dr. B.H., the August 
2009 opinion expressed by Dr. A.H., and the 
Veteran's contentions expressed at June 
2010 Travel Board hearing.

If the examiner finds that the Veteran does 
not demonstrate a current psychiatric 
disorder, the examiner should provide an 
explanation as to how the Veteran's current 
and previous symptomatology does not meet 
the DSM-IV criteria for PTSD or other 
psychiatric disorder.

If the examiner finds that the Veteran 
demonstrates a personality disorder, the 
examiner should also provide an opinion as 
to whether manifestations of the 
personality disorder in service constituted 
aggravation of the condition.

If the Veteran is diagnosed with PTSD 
specifically, the examiner should 
specifically offer an opinion as to whether 
it is at least as likely as not (that is, a 
50 percent or greater probability) that the 
diagnosed PTSD is etiologically related to 
the stressor events reported by the Veteran 
and noted by the examiner in the report.

If the Veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (that is, a 50 percent or 
greater probability) that the diagnosed 
psychiatric disorder is etiologically 
related to an injury, illness, or disease 
sustained by the Veteran during his active 
duty service.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, anxiety, and bipolar disorder, should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


